Exhibit 10.3

 

 

 

Execution Version

 

 

Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
had been marked with “[***]” to indicate where omissions have been made.

 

 

PLEDGE AND SECURITY AGREEMENT

 

 

dated as of April 2, 2019 by and among

EACH OF THE GRANTORS PARTY HERETO

 

and

 

GOLDMAN SACHS INTERNATIONAL,

 

as Collateral Agent

 



WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

SECTION 1.DEFINITIONS.1

 

1.1

General Definitions1

 

1.2

Definitions; Interpretation6

SECTION 2.GRANT OF SECURITY.7

 

2.1

Grant of Security7

 

2.2

Certain Limited Exclusions8

SECTION 3.SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.8

 

3.1

Security for Obligations8

 

3.2

Continuing Liability Under Collateral8

SECTION 4.REPRESENTATIONS AND WARRANTIES AND COVENANTS.9

 

4.1

Generally9

 

4.2

Equipment and Inventory11

 

4.3

Receivables12

 

4.4

Investment Related Property15

 

4.5

Material Contracts20

 

4.6

Letter of Credit Rights21

 

4.7

Intellectual Property21

 

4.8

Commercial Tort Claims24

 

SECTION 5.

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS.25

 

 

5.1

Access; Right of Inspection25

 

5.2

Further Assurances25

 

5.3

Additional Grantors26

SECTION 6.COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.26

 

6.1

Power of Attorney26

 

6.2

No Duty on the Part of Collateral Agent or Secured Parties27

SECTION 7.REMEDIES.27

 

7.1

Generally27

 

7.2

Application of Proceeds29

 

7.3

Sales on Credit29

 

7.4

Deposit Accounts29

 

7.5

Investment Related Property29

 

7.6

Intellectual Property29

 

7.7

Cash Proceeds31

SECTION 8.COLLATERAL AGENT.31

SECTION 9.CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.32



1

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SECTION 10.STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.32

SECTION 11.MISCELLANEOUS.32

 

 

 

 

Schedules to Pledge and Security Agreement SCHEDULE 4.1 — GENERAL INFORMATION

SCHEDULE 4.2 — LOCATION OF EQUIPMENT AND INVENTORY SCHEDULE 4.4 — INVESTMENT
RELATED PROPERTY SCHEDULE 4.5 — MATERIAL CONTRACTS

SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT SCHEDULE 4.7 — INTELLECTUAL
PROPERTY MATTERS SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS

 

 

Exhibits to Pledge and Security Agreement EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii

 



2

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of April 2, 2019 (this
“Agreement”), is entered into by and among EACH OF THE UNDERSIGNED, whether as
an original signatory hereto or as an Additional Grantor (as herein defined)
(each, a “Grantor” and, collectively, the “Grantors”), and GOLDMAN SACHS
INTERNATIONAL, as collateral agent for the Secured Parties (as herein defined)
(in such capacity as collateral agent, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among REVA MEDICAL, INC., a
Delaware corporation (“Company”), as borrower, the lenders party thereto from
time to time (the “Lenders”), and the Collateral Agent, as administrative agent
and collateral agent for the Lenders;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Credit Documents as set forth
herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, each Grantor
and Collateral Agent agree as follows:

 

SECTION 1.DEFINITIONS.

 

1.1General Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.
“Additional Grantors” shall have the meaning assigned in Section 5.3.

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which each
Grantor is a party as of the date hereof, or to which any Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.

 

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 



WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Company” shall have the meaning set forth in the recitals.

 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).

 

“Copyrights” shall mean all United States, and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A) (as such schedule may be amended or supplemented from time to time), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and

(v) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages and proceeds of suit.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.
“Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all

machinery, manufacturing equipment, data processing equipment, computers, office
equipment, furnishings, furniture, appliances, fixtures and tools (in each case,
regardless of whether characterized as equipment under the UCC) and (iii) all
accessions or additions thereto, all parts thereof, whether or not at any time
of determination incorporated or installed therein or attached thereto, and all
replacements therefor, wherever located, now or hereafter existing, including
any fixtures.

 



2

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

“Excluded Accounts” shall mean (i) Deposit Accounts used solely for payroll,
payroll taxes or other employee wage and benefit payments, so long as the total
amount on deposit at any time does not exceed the current amount of the payroll
obligations of the Grantors, (ii) escrow accounts and (iii) zero balance
accounts; provided, that any deposits or funds in any such accounts are
transferred at least once each Business Day into a Controlled Account
(including, for the avoidance of doubt, at any time following the exercise of
exclusive control by Collateral Agent under the applicable control agreement
with respect to such Controlled Account).

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

 

“Grantors” shall have the meaning set forth in the preamble.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral

(regardless of whether Collateral Agent is the loss payee thereof) and (ii) any
key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Intellectual Property Security Agreement” shall mean an IP Security Agreement
in substantially the form attached hereto as Exhibit B.

 

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

 

“Investment Accounts” shall mean Securities Accounts, Commodities Accounts and
Deposit Accounts.

 

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

 



3

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the

UCC.

 

“Money” shall mean “money” as defined in the UCC.

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether a Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to:

(i) each patent and patent application referred to in Schedule 4.7(C) hereto (as
such schedule may be amended or supplemented from time to time), (ii) all
reissues, divisions, continuations, continuations-in- part, extensions,
renewals, and reexaminations thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all inventions and improvements described therein,
(v) all rights to sue for past, present and future infringements thereof, (vi)
all licenses, claims, damages, and proceeds of suit arising therefrom, and

(vii) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness owed to any Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company owned by any Grantor including, without limitation, all limited
liability company interests listed on Schedule 4.4(A) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership, in each case, owned by any Grantor, including, without limitation,
all partnership interests listed on Schedule 4.4(A) under the heading “Pledged
Partnership Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and

 



4

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

 

“Pledged Stock” shall mean all shares of Capital Stock owned by any Grantor,
including, without limitation, all shares of Capital Stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust owned by any Grantor, including, without limitation, all trust
interests listed on Schedule 4.4(A) under the heading “Pledged Trust Interests”
(as such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.

 

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantors’ rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of a Grantor or
any computer bureau or agent from time to time acting for a Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration offices, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.

 

“Record” shall have the meaning specified in Article 9 of the UCC. “Secured
Obligations” shall have the meaning assigned in Section 3.1.

 



5

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Agents, the Lenders and shall include, without
limitation, all former Agents, Lenders to the extent that any Obligations owing
to such Persons were incurred while such Persons were Agents, Lenders and such
Obligations have not been paid or satisfied in full.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9

of the UCC.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(G) (as such schedule may be amended or supplemented from time to
time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor, whether or not
such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating, or referring in any
way to such Trade Secret, including but not limited to: (i) the right to sue for
past, present and future misappropriation or other violation of any Trade
Secret, and (ii) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

 

“United States” or “U.S.” shall mean the United States of America.

 

1.2Definitions; Interpretation. All capitalized terms used herein (including the
preamble and recitals hereto) and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement or, if not defined therein, in
the UCC. References to “Sections,” “Exhibits” and “Schedules” shall be to
Sections, Exhibits and Schedules, as the case may be, of this Agreement unless
otherwise

 



6

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

specifically provided. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC. All other rules of
interpretation under Section 1.3 of the Credit Agreement are hereby incorporated
by reference as if fully set forth herein.

 

SECTION 2.GRANT OF SECURITY.

 

2.1Grant of Security. Each Grantor hereby grants to Collateral Agent, for the
benefit of the Secured Parties, a security interest in and continuing lien on
all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to the following, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):

 

(a)Accounts;

 

 

(b)

Chattel Paper;

 

 

(c)

Commercial Tort Claims

 

 

(d)

Documents;

 

 

(e)

General Intangibles;

 

 

(f)

Goods;

 

 

(g)

Instruments;

 

 

(h)

Insurance;

 

 

(i)

Intellectual Property;

 

 

(j)

Investment Related Property;

 

 

(k)

Letter of Credit Rights;

 

 

(l)

Money;

 

 

(m)

Receivables and Receivable Records;

 

(n)to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

 



7

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

(o)to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

2.2Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 attach to the following (collectively, the “Excluded Property”):

 

(a)any lease, license, contract, property rights or agreement to which any
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in (i)
the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity) or (ii) a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity),
provided however that the Collateral shall include and such security interest
shall attach immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach, termination, right of termination or
default shall be remedied and to the extent severable, shall attach immediately
to any portion of such lease, license, contract, property rights or agreement
that does not result in any of the consequences specified in (i) or (ii) above;

 

(b)any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law; or

 

 

(c)

any Deposit Accounts that constitute “Excluded Accounts”.

 

Notwithstanding anything in this Section 2.2 to the contrary, Proceeds of the
Excluded Property and Accounts and Payment Intangibles (as defined in the UCC)
arising therefrom, shall not be excluded from the Collateral pursuant to this
Section 2.2.

 

SECTION 3.SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (collectively, the “Secured
Obligations”).

 

 

3.2

Continuing Liability Under Collateral. Notwithstanding anything herein to the
contrary,

(a) each Grantor shall remain liable for all obligations with respect to the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to Collateral Agent or any Secured Party, (b) each Grantor shall remain
liable under each of the agreements included in the Collateral, including,
without limitation, any agreements relating to Pledged Equity Interests, to
perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall Collateral

 



8

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Equity Interests, and (c) the exercise by Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

SECTION 4.REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

 

4.1

Generally.

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and on
each Credit Date, that:

 

(i)it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, in each case free and clear of any and
all Liens, rights or claims of all other Persons other than Permitted Liens;

 

 

(ii)

it has indicated on Schedule 4.1(A) (as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number and

 

(z)the jurisdiction where the chief executive office or its sole place of
business is, and for the one-year period preceding the date hereof has been,
located.

 

 

(iii)

the full legal name of such Grantor is as set forth on Schedule 4.1(A), and it
has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);

 

 

 

(iv)

except as set forth on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the last five (5) years;

 

 

(v)it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated;

 

(vi)(u) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and Collateral Agent as “secured party” and describing the Collateral,
including, without limitation, a description of “all assets”, in the filing
offices set forth opposite such Grantor’s name on Schedule 4.1(D) hereof (as
such schedule may be amended or supplemented from time to time) and other
filings delivered by each Grantor, (v) upon delivery of all Instruments, Chattel
Paper and certificated Pledged Equity Interests and Pledged Debt, (w) upon
sufficient identification of Commercial Tort Claims, (x) upon execution of a
control agreement establishing Collateral Agent’s “control” (within the meaning
of Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account, (y) upon consent of the issuer with respect to Letter of
Credit Rights, and (z) to the extent perfection of the Lien therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in Patents, Trademarks and Copyrights in the applicable
intellectual property

 



9

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

registries, including but not limited to the United States Patent and Trademark
Office and the United States Copyright Office, the security interests granted to
Collateral Agent hereunder constitute valid and perfected First Priority Liens
(subject in the case of priority only to Permitted Liens and to the rights of
the United States government (including any agency or department thereof) with
respect to United States government Receivables) on all of the Collateral;

 

(vii)all actions and consents, including all filings, notices, registrations and
recordings necessary or desirable for the exercise by Collateral Agent of the
voting or other rights set forth in this Agreement or the exercise of remedies
in respect of the Collateral have been made or obtained;

 

(viii)other than the financing statements filed in favor of Collateral Agent, no
effective UCC financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which proper termination statements have been delivered to Collateral Agent for
filing and (y) financing statements filed in connection with Permitted Liens;

 

(ix)no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by any Grantor of the Liens purported to be created in favor
of Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) for
the notices and filings contemplated by clause (vi) above and (B) as may be
required, in connection with the disposition of any Investment Related Property,
by laws generally affecting the offering and sale of Securities;

 

(x)all information supplied by any Grantor with respect to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects;

 

(xi)none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);

 

(xii)it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut;

 

(xiii)such Grantor has not become bound as a debtor, either by contract or by
operation of law, by a security agreement previously entered into by another
Person; and

 

(xiv)such Grantor has been duly organized as an entity of the type as set forth
opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A) and
remains duly existing as such. Such Grantor has not organized in any other
jurisdiction.

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

 

(i)

except for the security interest created by this Agreement, it shall not create
or suffer to exist any Lien upon or with respect to any of the Collateral,
except Permitted

 

 



10

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

Liens, and such Grantor shall defend the Collateral against all Persons at any
time claiming any interest therein;

 

 

(ii)

it shall not produce, use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;

 

 

(iii)it shall not change such Grantor’s name, chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
permitted by the Credit Agreement and provided that it shall have (a) notified
Collateral Agent in writing, by executing and delivering to Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, at least thirty (30)
days prior to any such change or establishment, identifying such new proposed
name, chief executive office, type of organization, jurisdiction of organization
or trade name and providing such other information in connection therewith as
Collateral Agent may reasonably request and (b) taken all actions necessary or
reasonably requested by Collateral Agent to maintain the continuous validity,
perfection and the same or better priority of Collateral Agent’s security
interest in the Collateral intended to be granted and agreed to hereby;

 

 

(iv)

if Collateral Agent or any Secured Party gives value to enable any Grantor to
acquire rights in or the use of any Collateral, it shall use such value for such
purposes;

 

 

(v)upon such Grantor or any officer of such Grantor obtaining knowledge thereof,
it shall promptly notify Collateral Agent in writing of any event that may have
a Material Adverse Effect on the value of the Collateral or any portion thereof,
the ability of any Grantor or Collateral Agent to dispose of the Collateral or
any portion thereof, or the rights and remedies of Collateral Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any portion thereof;

 

 

(vi)

it shall not take or permit any action which could impair Collateral Agent’s
rights in the Collateral; and

 

 

 

(vii)

it shall not sell, transfer or assign (by operation of law or otherwise) any
Collateral except as otherwise permitted by the Credit Agreement.

 

 

 

4.2

Equipment and Inventory.

 

(a)Representations and Warranties. Each Grantor represents and warrants, to
Collateral Agent and each other Secured Party, on the Closing Date and on each
Credit Date, that:

 

(i)all of the Equipment and Inventory included in the Collateral is kept only at
the locations specified in Schedule 4.2 (as such schedule may be amended or
supplemented from time to time);

 

 

(ii)

any Goods now or hereafter produced by any Grantor included in the Collateral
have been and will be produced in compliance with the requirements of the Fair
Labor Standards Act, as amended; and

 

 



11

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

(iii)

none of the Inventory or Equipment is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or
otherwise in the possession of a bailee or a warehouseman.

 

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

(i)it shall keep the Equipment, Inventory and any Documents evidencing any
Equipment and Inventory in the locations specified on Schedule 4.2 (as such
schedule may be amended or supplemented from time to time), other than Equipment
and Inventory disposed of in accordance with the Credit Agreement, unless it
shall have (a) notified Collateral Agent in writing, by executing and delivering
to Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
at least thirty (30) days prior to any change in locations, identifying such new
locations and providing such other information in connection therewith as
Collateral Agent may reasonably request and (b) taken all actions necessary or
reasonably requested by Collateral Agent to maintain the continuous validity,
perfection and the same or better priority of Collateral Agent’s security
interest in the Collateral intended to be granted and agreed to hereby, or to
enable Collateral Agent to exercise and enforce its rights and remedies
hereunder, with respect to such Equipment and Inventory;

 

 

(ii)

it shall keep correct and accurate records of the Inventory, as is customarily
maintained under similar circumstances by similarly situated Persons engaged in
similar business, and in any event in conformity with GAAP;

 

 

(iii)it shall not deliver any Document evidencing any Equipment or Inventory to
any Person other than the issuer of such Document to claim the Goods evidenced
therefor or Collateral Agent;

 

 

(iv)

if any Equipment or Inventory is in possession or control of any third party,
each Grantor shall join with Collateral Agent in notifying the third party of
Collateral Agent’s security interest and obtaining an acknowledgment from the
third party that it is holding the Equipment and/or Inventory for the benefit of
Collateral Agent; and

 

 

 

(v)

with respect to any item of Equipment which is covered by a certificate of title
under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the reasonable request of Collateral Agent, the applicable Grantor
shall (A) provide information with respect to any such Equipment in excess of
$100,000 individually or $250,000 in the aggregate, (B) execute and file with
the registrar of motor vehicles or other appropriate authority in such
jurisdiction an application or other document requesting the notation or other
indication of the security interest created hereunder on such certificate of
title, and (C) deliver to Collateral Agent copies of all such applications,
certificates of title or other documents.

 

 

 

4.3

Receivables.

 

(a)Representations and Warranties.Each Grantor represents and warrants to
Collateral Agent and each other Secured Party, on the Closing Date and on each
Credit Date, that:

 

(i)each Receivable (a) to such Grantor’s knowledge, is and will be the legal,
valid and binding obligation of the Account Debtor in respect thereof,
representing an

 



12

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

unsatisfied obligation of such Account Debtor, (b) is and will be enforceable in
accordance with its terms, (c) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims (except with respect to refunds, returns and
allowances in the ordinary course of business with respect to damaged
merchandise) and (d) is and will be in compliance with all applicable laws,
whether federal, state, local or foreign;

 

 

(ii)

no Account Debtor in respect of any Receivable in excess of $100,000
individually or $250,000 in the aggregate is the government of the United
States, any agency or instrumentality thereof, any state or municipality or any
foreign sovereign. No Receivable in excess of $100,000 individually or $250,000
in the aggregate requires the consent of the Account Debtor in respect thereof
in connection with the pledge hereunder, except any consent which has been
obtained;

 

 

 

(iii)

no Receivable is evidenced by, or constitutes, an Instrument or Chattel Paper
which has not been delivered to, or otherwise subjected to the control of,
Collateral Agent to the extent required by, and in accordance with Section
4.3(c); and

 

 

(iv)each Grantor has delivered to Collateral Agent a complete and correct copy
of each standard form of document under which a Receivable may arise.

 

(b)Covenants and Agreements: Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

 

(i)

it shall keep and maintain at its own cost and expense satisfactory and complete
records of the Receivables, including, but not limited to, records of all
payments received and all credits granted on the Receivables, all merchandise
returned and all other dealings therewith;

 

 

 

(ii)

it shall mark conspicuously, in form and manner reasonably satisfactory to
Collateral Agent, all Chattel Paper, Instruments and other evidence of
Receivables (other than any delivered to Collateral Agent as set forth herein),
as well as the Receivables Records with an appropriate reference to the fact
that Collateral Agent has a security interest therein;

 

 

 

(iii)

it shall perform in all material respects all of its obligations with respect to
the Receivables;

 

 

(iv)it shall not amend, modify, terminate or waive any provision of any
Receivable in any manner which could reasonably be expected to have a Material
Adverse Effect on the value of such Receivable as Collateral. Other than in the
ordinary course of business as generally conducted by it on and prior to the
date hereof, and except as otherwise provided in subsection (v) below, following
an Event of Default, such Grantor shall not (w) grant any extension or renewal
of the time of payment of any Receivable, (x) compromise or settle any dispute,
claim or legal proceeding with respect to any Receivable for less than the total
unpaid balance thereof, (y) release, wholly or partially, any Person liable for
the payment thereof, or (z) allow any credit or discount thereon;

 

(v)except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such

 



13

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

action as such Grantor or, following the occurrence and during the continuation
of an Event of Default, Collateral Agent may deem necessary or advisable.
Notwithstanding the foregoing, at any time following the occurrence and during
the continuation of an Event of Default, Collateral Agent may: (1) at any time
notify, or require any Grantor to notify, any Account Debtor of Collateral
Agent’s security interest in the Receivables and any Supporting Obligation, (2)
direct the Account Debtors under any Receivables to make payment of all amounts
due or to become due to such Grantor thereunder directly to Collateral Agent;
(3) notify, or require any Grantor to notify, each Person maintaining a lockbox
or similar arrangement to which Account Debtors under any Receivables have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to Collateral Agent; and (4) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done. If Collateral Agent notifies
any Grantor that it has elected to collect the Receivables in accordance with
the preceding sentence, any payments of Receivables received by such Grantor
shall be forthwith (and in any event within two (2) Business Days) deposited by
such Grantor into an account designated by Collateral Agent in the exact form
received, duly indorsed by such Grantor to Collateral Agent if required, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of Collateral Agent hereunder and shall be segregated from other funds
of such Grantor and such Grantor shall not adjust, settle or compromise the
amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon;

 

 

(vi)

it shall use its best efforts to keep in full force and effect any Supporting
Obligation or Collateral Support relating to any Receivable; and

 

 

 

(vii)

in respect of any Receivables in excess of $100,000 individually or

$250,000 in the aggregate, the Account Debtor of which is the government of the
United States, any agency or instrumentality thereof, any state or municipality
or any foreign sovereign, the Grantors shall give Collateral Agent written
notice thereof and the applicable Grantor shall promptly execute and deliver any
documentation and take any other action reasonably requested by Collateral Agent
to comply with the Assignment of Claims Act of 1940, as amended, 31 U.S.C. §
3727, 41 U.S.C. § 15, any applicable rules, regulations and interpretations
issued pursuant thereto, and any amendments to any of the foregoing, or any
equivalent or similar state, municipal or foreign statute or law.

 

(c)Delivery and Control of Receivables. With respect to any Receivables in
excess of $100,000 individually or $250,000 in the aggregate that is evidenced
by, or constitutes, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to Collateral Agent (or its
agent or designee) appropriately indorsed to Collateral Agent or indorsed in
blank: (i) with respect to any such Receivables in existence on the date hereof,
on or prior to the date hereof and (ii) with respect to any such Receivables
hereafter arising, within ten (10) days of such Grantor acquiring rights
therein. With respect to any Receivables in excess of $100,000 individually or
$250,000 in the aggregate which would constitute “electronic chattel paper”
under Article 9 of the UCC, each Grantor shall take all steps necessary to give
Collateral Agent control over such Receivables (within the meaning of Section
9-105 of the UCC): (i) with respect to any such Receivables in existence on the
date hereof, on or prior to the date hereof and (ii) with respect to any such
Receivables hereafter arising, within ten (10) days of such Grantor acquiring
rights therein. Following the occurrence and during the continuation of an Event
of Default, any Receivable not otherwise required to be delivered or subjected
to the control of Collateral

 



14

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

Agent in accordance with this subsection (c) shall be delivered or subjected to
such control upon request of Collateral Agent.

 

 

4.4

Investment Related Property.

 

 

4.4.1

Investment Related Property Generally

 

(a)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

(i)in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, reflecting such new Investment Related
Property. Notwithstanding the foregoing, it is understood and agreed that the
security interest of Collateral Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;

 

(ii)except as set forth in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall immediately take all steps, if any, necessary or reasonably
requested by Collateral Agent to ensure the validity, perfection, priority and,
if applicable, control of Collateral Agent over such Investment Related Property
(including, without limitation, delivery thereof to Collateral Agent), and
pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of Collateral Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, Collateral Agent authorizes each Grantor to retain
all ordinary cash dividends and distributions paid in the normal course of the
business of the issuer and all scheduled payments of interest; and

 

(iii)each Grantor consents to the grant by each other Grantor of a Security
Interest in all Investment Related Property to Collateral Agent.

 

(b)Delivery and Control.

 

 

(i)

Each Grantor agrees that with respect to any Investment Related Property in
which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before the Closing Date and with respect to any
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.4.1(b) immediately upon acquiring rights
therein, in each case in form and substance satisfactory to Collateral Agent.
With respect to any Investment Related Property that is represented by a
certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account) it shall cause such certificate or
instrument to be delivered to Collateral Agent, indorsed in blank by an
“effective indorsement” (as defined in Section 8-107 of the UCC), regardless of
whether such certificate constitutes a “certificated security” for purposes of
the UCC. With respect to any Investment Related Property that is an
“uncertificated

 

 



15

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

security” for purposes of the UCC (other than any “uncertificated securities”
credited to a Securities Account), it shall cause the issuer of such
uncertificated security to either (i) register Collateral Agent as the
registered owner thereof on the books and records of the issuer or (ii) execute
an uncertificated securities control agreement in form and substance reasonably
satisfactory to Collateral Agent, pursuant to which such issuer agrees to comply
with Collateral Agent’s instructions with respect to such uncertificated
security without further consent by such Grantor.

 

 

(c)

Voting and Distributions.

 

 

(i)

So long as no Event of Default shall have occurred and be continuing:

 

(A)except as otherwise set forth herein or in the Credit Agreement, each Grantor
shall be entitled to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Investment Related Property or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Credit Agreement; provided, that no Grantor shall exercise or refrain
from exercising any such right if Collateral Agent shall have notified such
Grantor that, in Collateral Agent’s reasonable judgment, such action would have
a Material Adverse Effect on the value of the Investment Related Property or any
part thereof; and provided further, that such Grantor shall give Collateral
Agent at least five (5) Business Days prior written notice of the manner in
which it intends to exercise, or the reasons for refraining from exercising, any
such right; it being understood, however, that neither the voting by such
Grantor of any Pledged Stock for, or such Grantor’s consent to, the election of
directors (or similar governing body) at a regularly scheduled annual or other
meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement and the Credit Agreement, shall be deemed
inconsistent with the terms of this Agreement or the Credit Agreement within the
meaning of this Section 4.4.1(c)(i)(A), and no notice of any such voting or
consent need be given to Collateral Agent; and

 

(B)Collateral Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all proxies, and other instruments as such
Grantor may from time to time reasonably request for the purpose of enabling
such Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (A) above;

 

 

(ii)

Upon the occurrence and during the continuation of an Event of Default:

 

(A)all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; and

 

(B)in order to permit Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Collateral Agent all proxies, dividend payment
orders and other

 



16

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

instruments as Collateral Agent may from time to time reasonably request and (2)
each Grantor acknowledges that Collateral Agent may utilize the power of
attorney set forth in Section 6.1.

 

 

4.4.2

Pledged Equity Interests

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and on
each Credit Date, that:

 

 

(i)

Schedule 4.4(A) (as such schedule may be amended or supplemented from time to
time) sets forth under the headings “Pledged Stock,” “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;

 

 

 

(ii)

except as set forth on Schedule 4.4(B), it has not acquired any equity interests
of another entity or substantially all the assets of another entity within the
last five (5) years;

 

 

 

(iii)

it is the record and beneficial owner of the Pledged Equity Interests free of
all Liens, rights or claims of other Persons other than Permitted Liens and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

 

 

 

(iv)

without limiting the generality of Section 4.1(a)(v), no consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or desirable in connection with the creation, perfection or First
Priority status of the security interest of Collateral Agent in any Pledged
Equity Interests or the exercise by Collateral Agent of the voting or other
rights set forth in this Agreement or the exercise of remedies in respect
thereof;

 

 

 

(v)

none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

 

 

 

(vi)

except as otherwise set forth on Schedule 4.4(C), all of the Pledged LLC
Interests and Pledged Partnership Interests are or represent interests in
issuers that have not opted to be treated as securities under the UCC.

 

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

(i)without the prior written consent of Collateral Agent, it shall not vote to
enable or take any other action to: (A) amend or terminate any Organizational
Document in any manner not permitted by the Credit Agreement, (B) except as
permitted by the Credit Agreement, permit any issuer of any Pledged Equity
Interest to issue any additional stock, partnership interests, limited liability
company interests or other equity interests of any nature

 



17

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

or to issue securities convertible into or granting the right of purchase or
exchange for any stock or other equity interest of any nature of such issuer,
(C) except as permitted under the Credit Agreement, permit any issuer of any
Pledged Equity Interest to dispose of all or a material portion of their assets,
(D) waive any default under or breach of any terms of any Organizational
Document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt, or (E) cause any issuer of any Pledged Partnership Interests
or Pledged LLC Interests which are not securities (for purposes of the UCC) on
the date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the foregoing in this clause (E), such Grantor shall
promptly notify Collateral Agent in writing of any such election or action and,
in such event, shall take all steps necessary or reasonably requested by
Collateral Agent to establish Collateral Agent’s “control” thereof;

 

 

(ii)

it shall comply with all of its obligations under any Organizational Document
relating to Pledged Partnership Interests or Pledged LLC Interests and shall
enforce all of its rights with respect to any Investment Related Property;

 

 

(iii)without the prior written consent of Collateral Agent, it shall not permit
any issuer of any Pledged Equity Interest to merge or consolidate unless
concurrently with such merger or consolidation (or such later time as Collateral
Agent may agree in its sole discretion)

(A)such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in Collateral in which such new debtor has or acquires rights, and (B) all
the outstanding capital stock or other equity interests of the surviving or
resulting Person is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
equity interests of any other constituent Grantor; and

 

 

(iv)

each Grantor consents to the grant by each other Grantor of a security interest
in all Investment Related Property to Collateral Agent and, without limiting the
foregoing, each Grantor consents to the transfer of any Pledged Equity Interest
to Collateral Agent or its nominee following an Event of Default and to the
substitution of Collateral Agent or its nominee as a shareholder, partner,
member or otherwise as applicable with all the rights and powers related
thereto.

 

 

 

4.4.3

Pledged Debt

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and each
Credit Date, that:

 

 

(i)

Schedule 4.4 (as such schedule may be amended or supplemented from time to time)
sets forth under the heading “Pledged Debt” all of the Pledged Debt owned by any
Grantor (including any intercompany Indebtedness), and all of such Pledged Debt
has been duly authorized, authenticated or issued, and delivered and is the
legal, valid and binding obligation of the issuers thereof and is not in
default;

 

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with the
Collateral Agent and each other Secured Party that it shall notify Collateral
Agent of any default under any Pledged Debt that has caused, either in any
individual case or in the aggregate, a Material Adverse Effect.

 



18

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

4.4.4

Investment Accounts

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and each
Credit Date, that:

 

 

(i)

Schedule 4.4 hereto (as such schedule may be amended or supplemented from time
to time) sets forth under the headings “Securities Accounts” and “Commodities
Accounts,” respectively, all of the Securities Accounts and Commodities Accounts
in which each Grantor has an interest. Each Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than
Collateral Agent) having “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over, or any other interest in, any such Securities Account or
Commodity Account or securities or other property credited thereto;

 

 

 

(ii)

Schedule 4.4 hereto (as such schedule may be amended or supplemented from time
to time) sets forth under the headings “Deposit Accounts” all of the Deposit
Accounts in which each Grantor has an interest. The Grantor listed opposite each
account number is the sole account holder of each such Deposit Account and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than (x) Collateral Agent and (y) with respect to Permitted Liens, the bank or
other depositary institution at which such Deposit Account is maintained)
“control” (within the meanings of Section 9-104 of the UCC) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein; and

 

 

 

(iii)

Each Grantor has taken all actions necessary reasonably requested by Collateral
Agent, including those specified in Section 4.4.4(c), to: (a) establish
Collateral Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of
the UCC) over any portion of the Investment Related Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodities Accounts (each as defined in the UCC);
(b) establish Collateral Agent’s “control” (within the meaning of Section 9-104
of the UCC) over all Deposit Accounts; and (c) deliver all Instruments to
Collateral Agent.

 

 

(b)Covenant and Agreement. Each Grantor hereby covenants and agrees with the
Collateral Agent and each other Secured Party that it shall not close or
terminate any Investment Account without the prior consent of Collateral Agent
and unless a successor or replacement account has been established with the
consent of Collateral Agent with respect to which successor or replacement
account a control agreement has been entered into by the appropriate Grantor,
Collateral Agent and the securities intermediary or depository institution at
which such successor or replacement account is to be maintained in accordance
with the provisions of Section 4.4.4(c).

 

 

(c)

Delivery and Control

 

(i)With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements, it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into a
securities account control agreement, in form and substance reasonably
satisfactory to Collateral Agent, pursuant to which it shall agree to comply
with Collateral Agent’s “entitlement orders” without further consent by such
Grantor. With respect to any Investment Related Property that is a Deposit
Account (other than Excluded Accounts), it shall cause the depositary
institution maintaining such account to enter into a deposit account control
agreement, in form and substance reasonably satisfactory to Collateral Agent,
pursuant to which Collateral Agent shall have

 



19

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account. Each Grantor shall have entered into such control agreement or
agreements with respect to: (i) any Securities Accounts, Securities Entitlements
or Deposit Accounts (other than Excluded Accounts) that exist on the Closing
Date, within fifteen (15) days of request by the Collateral Agent (or such later
date as the Collateral Agent may agree in its sole discretion) and (ii) any
Securities Accounts, Securities Entitlements or Deposit Accounts (other than
Excluded Accounts) that are created or acquired after the Closing Date, as of or
prior to the deposit or transfer of any such Securities Entitlements or funds,
whether constituting moneys or investments, into such Securities Accounts or
Deposit Accounts.

 

 

(ii)

In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, each Grantor shall
take such additional actions, including causing the issuer to register the
pledge on its books and records or making such filings or recordings, in each
case as may be necessary or reasonably requested by Collateral Agent, under the
laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of Collateral Agent.

 

 

 

(iii)

Upon the occurrence of an Event of Default, Collateral Agent shall have the
right, without notice to any Grantor, to (x) transfer all or any portion of the
Investment Related Property to its name or the name of its nominee or agent
and/or (y) exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.

 

 

 

4.5

Material Contracts.

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and on
each Credit Date, that the Material Contracts have been duly authorized,
executed and delivered by all parties thereto and are binding upon and
enforceable against all parties thereto in accordance with their respective
terms. Neither such Grantor (except as provided on Schedule 4.15 of the Credit
Agreement), nor to its best knowledge, any Person party thereto is likely to
become in default thereunder and no Person party thereto has any defenses,
counterclaims or right of set-off with respect to any Material Contract.

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

 

(i)

After the occurrence and during the continuance of an Event of Default,
Collateral Agent may (A) in addition to any rights under the Section of this
Agreement relating to Receivables, notify, or require any Grantor to so notify,
the counterparty on any Material Contract of the security interest of Collateral
Agent therein, and (B) upon written notice to the applicable Grantor, notify, or
require any Grantor to notify, the counterparty to make all payments under the
Material Contracts directly to Collateral Agent;

 

 

 

(ii)

each Grantor shall deliver promptly to Collateral Agent a copy of each material
demand, notice or document received by it relating in any way to any Material
Contract;

 

 

 

(iii)

it shall perform in all material respects all of its obligations with respect to
the Material Contracts;

 

 



20

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

(iv)

it shall promptly and diligently exercise each material right (except the right
of termination) it may have under any Material Contract, any Supporting
Obligation or Collateral Support, in each case, at its own expense, and in
connection with such collections and exercise; and

 

 

 

(v)

it shall use its best efforts to keep in full force and effect any Supporting
Obligation or Collateral Support relating to any Material Contract.

 

 

 

4.6

Letter of Credit Rights.

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and on
each Credit Date, that:

 

 

(i)

all material letters of credit to which such Grantor has rights are listed on
Schedule 4.6 (as such schedule may be amended or supplemented from time to time)
hereto; and

 

 

(ii)it has obtained the consent of each issuer of any material letter of credit
to the assignment of the proceeds of the letter of credit to Collateral Agent.

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that with respect to any material
letter of credit hereafter arising it shall obtain the consent of the issuer
thereof to the assignment of the proceeds of the letter of credit to Collateral
Agent and shall deliver to Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto.

 

 

4.7

Intellectual Property.

 

(a)Representations and Warranties. Except as disclosed in Schedule 4.7(H) (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants to Collateral Agent and each other Secured Party,
on the Closing Date and on each Credit Date, that:

 

 

(i)

Schedule 4.7 (as such schedule may be amended or supplemented from time to time)
sets forth a true and complete list of (i) all United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Grantor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Grantor;

 

 

 

(ii)

it is the sole and exclusive owner of the entire right, title, and interest in
and to all Intellectual Property listed on Schedule 4.7 (as such schedule may be
amended or supplemented from time to time), and owns or has the valid right to
use all other Intellectual Property used in or necessary to conduct its
business, free and clear of all Liens, claims, encumbrances and licenses, except
for (A) Permitted Liens and (B) ownership rights of the licensor in respect of
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses;

 

 

 

(iii)

all Intellectual Property owned by such Grantor is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain

 

 



21

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

each and every registration and application of Copyrights, Patents and
Trademarks in full force and effect;

 

 

(iv)

all Intellectual Property is valid and enforceable; no holding, decision, or
judgment has been rendered in any action or proceeding before any court or
administrative authority challenging the validity of, such Grantor’s right to
register, or such Grantor’s rights to own or use, any Intellectual Property and
no such action or proceeding is pending or, to the best of such Grantor’s
knowledge, threatened;

 

 

 

(v)

all registrations and applications for Copyrights, Patents and Trademarks owned
by such Grantor are in the name of each Grantor, and none of the Trademarks,
Patents, Copyrights or Trade Secrets has been licensed by any Grantor to any
Affiliate or third party, except as disclosed in Schedule 4.7(B), (D), (F), or
(G) (as each may be amended or supplemented from time to time);

 

 

 

(vi)

each Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights material to the business of such
Grantor;

 

 

 

(vii)

each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademark Collateral and has taken all
action necessary to ensure that all licensees of the Trademark Collateral owned
by such Grantor use such adequate standards of quality;

 

 

(viii)the conduct of such Grantor’s business does not infringe upon or otherwise
violate any trademark, patent, copyright, trade secret or other intellectual
property right owned or controlled by a third party; no claim has been made that
the use of any Intellectual Property owned or used by such Grantor (or any of
its respective licensees) violates the asserted rights of any third party;

 

 

(ix)

to the best of each Grantor’s knowledge, no third party is infringing upon or
otherwise violating any rights in any Intellectual Property owned or used by
such Grantor, or any of its respective licensees;

 

 

 

(x)

no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by any Grantor or to which any Grantor is bound
that adversely affect such Grantor’s rights to own or use any Intellectual
Property; and

 

 

 

(xi)

no Grantor has made any previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or agreement of any
Intellectual Property that has not been terminated or released. There is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than in favor
of Collateral Agent.

 

 



22

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party as follows:

 

(i)it shall not do any act or omit to do any act whereby any of the Intellectual
Property which is material to the business of any Grantor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

 

(ii)it shall not, with respect to any Trademarks which are material to the
business of any Grantor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps necessary to ensure that licensees of such Trademarks use
such consistent standards of quality;

 

 

(iii)

it shall, within thirty (30) days of the creation or acquisition of any
Copyrightable work which is material to the business of any Grantor, apply to
register the Copyright in the United States Copyright Office;

 

 

 

(iv)

it shall promptly notify Collateral Agent if it knows or has reason to know that
any item of the Intellectual Property that is material to the business of any
Grantor may become (a) abandoned or dedicated to the public or placed in the
public domain, (b) invalid or unenforceable, or (c) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court;

 

 

 

(v)

it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to its business which is now or shall become included in the
Intellectual Property including, but not limited to, those items on Schedule
4.7(A), (C) and (E) (as each may be amended or supplemented from time to time);

 

 

(vi)in the event that any Intellectual Property owned by or exclusively licensed
to any Grantor is infringed, misappropriated, or diluted by a third party, such
Grantor shall promptly take all reasonable actions to stop such infringement,
misappropriation, or dilution and protect its rights in such Intellectual
Property including, but not limited to, the initiation of a suit for injunctive
relief and to recover damages;

 

 

(vii)

it shall (A) provide Collateral Agent at least ten (10) Business Days’ prior
written notice of such Grantor’s intent to file any application to register any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office, or any state registry or foreign
counterpart of the foregoing (whether such application is filed by such Grantor
or through any agent, employee, licensee, or designee thereof) and (B) execute
and deliver to Collateral Agent, with sufficient time to permit Collateral Agent
to record no later than the date such Grantor files such application or
registration (x) an Intellectual Property Security Agreement or other short-form
intellectual property security agreement in form and substance reasonably
satisfactory to Collateral Agent and suitable for recordation with the United
States Patent and Trademark Office, the United States Copyright Office, or any
state registry or foreign counterpart of the foregoing, as applicable, and (y)
any

 

 



23

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

other documentation Collateral Agent reasonably deems necessary an requests in
order to perfect and continue Collateral Agent’s Liens on any Grantor’s
Intellectual Property, whether now owned or hereafter acquired;

 

 

(viii)

except with the prior consent of Collateral Agent or as permitted under the
Credit Agreement, no Grantor shall execute, and there will not be on file in any
public office, any financing statement or other document or instruments, except
financing statements or other documents or instruments filed or to be filed in
favor of Collateral Agent and no Grantor shall sell, assign, transfer, license,
grant any option, or create or suffer to exist any Lien upon or with respect to
the Intellectual Property, except for the Lien created by and under this
Agreement and the other Credit Documents and Permitted Liens;

 

 

 

(ix)

it shall hereafter use best efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that materially
impairs or prevents the creation of a security interest in, or the assignment
of, such Grantor’s rights and interests in any property included within the
definitions of any Intellectual Property acquired under such contracts;

 

 

 

(x)

it shall take all steps reasonably necessary to protect the secrecy of all Trade
Secrets, including, without limitation, entering into confidentiality agreements
with employees and labeling and restricting access to secret information and
documents;

 

 

 

(xi)

it shall use proper statutory notice in connection with its use of any of the
Intellectual Property; and

 

 

 

(xii)

it shall continue to collect, at its own expense, all amounts due or to become
due to such Grantor in respect of the Intellectual Property or any portion
thereof. In connection with such collections, each Grantor may take (and, at
Collateral Agent’s reasonable direction, shall take) such action as such Grantor
or Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, Collateral Agent
shall have the right at any time, to notify, or require any Grantor to notify,
any obligors with respect to any such amounts of the existence of the security
interest created hereby.

 

 

 

4.8

Commercial Tort Claims

 

(a)Representations and Warranties. Each Grantor hereby represents and warrants
to Collateral Agent and each other Secured Party, on the Closing Date and on
each Credit Date, that Schedule 4.8 (as such schedule may be amended or
supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor in excess of $100,000 individually or $250,000 in the aggregate; and

 

(b)Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim in excess of $100,000 individually or
$250,000 in the aggregate hereafter arising it shall deliver to Collateral Agent
a completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, identifying such new
Commercial Tort Claims.

 



24

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

SECTION 5.

ACCESS;RIGHTOFINSPECTIONANDFURTHERASSURANCES; ADDITIONAL GRANTORS.

 

 

5.1Access; Right of Inspection. The Collateral Agent shall have access, in
accordance with Section 5.6 of the Credit Agreement, to all the books,
correspondence and records of each Grantor, and Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to Collateral Agent, at
such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Collateral Agent and its
representatives shall at all times also have the right to enter any premises of
each Grantor and inspect any property of each Grantor where any of the
Collateral of such Grantor granted pursuant to this Agreement is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein.

 

5.2Further Assurances.

 

(a)Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall:

 

 

(i)

file or authorize the filing of such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary, or as
Collateral Agent may reasonably request, in order to perfect and preserve the
security interests granted or purported to be granted hereby;

 

 

 

(ii)

take all actions necessary to ensure the recordation of appropriate evidence of
the Liens and security interest granted hereunder in the Intellectual Property
with any intellectual property registry in which such Intellectual Property is
registered or in which an application for registration is pending including,
without limitation, the United States Patent and Trademark Office, the United
States Copyright Office, the various Secretaries of State, and the foreign
counterparts on any of the foregoing;

 

 

(iii)at any reasonable time, upon request by Collateral Agent, assemble the
Collateral and allow inspection of the Collateral by Collateral Agent, or
persons designated by Collateral Agent; and

 

 

(iv)

at Collateral Agent’s request, appear in and defend any action or proceeding
that may affect such Grantor’s title to or Collateral Agent’s security interest
in all or any part of the Collateral.

 

 

(b)Each Grantor hereby authorizes Collateral Agent to file a Record or Records,
including, without limitation, financing or continuation statements, and
amendments thereto, in any jurisdictions and with any filing offices as
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to Collateral Agent herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as Collateral Agent may determine,
in its sole discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to Collateral
Agent herein, including, without limitation, describing such

 



25

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

property as “all assets” or “all personal property, whether now owned or
hereafter acquired.” Each Grantor shall furnish to Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as Collateral Agent may
reasonably request, all in reasonable detail.

 

(c)Each Grantor hereby authorizes Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 4.7 (as such schedule may be amended or supplemented from time
to time) to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Grantor after the execution hereof or to delete any reference to any right,
title or interest in any Intellectual Property in which any Grantor no longer
has or claims any right, title or interest.

 

5.3Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors pursuant to
Section 5.10 of the Credit Agreement (each, an “Additional Grantor”), by
executing a Counterpart Agreement. Upon delivery of any such counterpart
agreement to Collateral Agent, notice of which is hereby waived by the Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any Subsidiary of any Grantor to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

 

SECTION 6.COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1Power of Attorney. Notwithstanding anything to the contrary; until Payment in
Full, each Grantor hereby irrevocably appoints Collateral Agent (such
appointment being coupled with an interest) as such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor, Collateral Agent or otherwise, from time to time in Collateral
Agent’s discretion to:

 

(a)upon the occurrence and during the continuance of any Event of Default,
obtain and adjust insurance required to be maintained by such Grantor or paid to
Collateral Agent pursuant to the Credit Agreement;

 

(b)upon the occurrence and during the continuance of any Event of Default, ask
for, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral;

 

(c)upon the occurrence and during the continuance of any Event of Default,
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

 

(d)upon the occurrence and during the continuance of any Event of Default, file
any claims or take any action or institute any proceedings that Collateral Agent
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of Collateral Agent with respect to any of the
Collateral;

 

 

(e)

prepare and file any UCC financing statements against such Grantor as debtor;

 



26

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

(f)prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

 

(g)take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by Collateral Agent in its sole discretion, any such payments made by
Collateral Agent to become obligations of such Grantor to Collateral Agent, due
and payable immediately without demand; and

 

(h)generally, sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
Collateral Agent’s option and such Grantor’s expense, at any time or from time
to time, all acts and things that Collateral Agent deems reasonably necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do; and

 

(i)upon the occurrence and during the continuance of any Event of Default, take
any other action and execute any instrument that Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement.

 

6.2No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on Collateral Agent hereunder are solely to protect the interests of
the Secured Parties in the Collateral and shall not impose any duty upon
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

SECTION 7.REMEDIES.

 

7.1Generally.

 

(a)If any Event of Default shall have occurred and be continuing, Collateral
Agent may exercise in respect of the Collateral, in addition to all other rights
and remedies set forth herein or otherwise available to it at law or in equity,
all the rights and remedies of Collateral Agent on default under the UCC
(whether or not the UCC applies to the affected Collateral) to collect, enforce
or satisfy any Secured Obligations then owing, whether by acceleration or
otherwise, and also may pursue any of the following separately, successively or
simultaneously:

 

 

(i)

require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of Collateral Agent forthwith, assemble all or
part of the Collateral as directed by Collateral Agent and make it available to
Collateral Agent at a place to be designated by Collateral Agent that is
reasonably convenient to both parties;

 

 

 

(ii)

enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

 

 



27

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

(iii)

prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent Collateral Agent deems appropriate; and

 

 

 

(iv)

without notice except as specified below or under the UCC, sell, assign, lease,
license (on an exclusive or nonexclusive basis) or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Collateral Agent may deem commercially reasonable.

 

 

(b)Collateral Agent or any Secured Party may be the purchaser of any or all of
the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and Collateral Agent, as collateral
agent for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Collateral Agent at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that it would not be commercially unreasonable for Collateral
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. To the extent permitted by applicable law, each
Grantor hereby waives any claims against Collateral Agent arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, the Grantors shall be liable for the deficiency and the fees of any
attorneys employed by Collateral Agent to collect such deficiency. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to Collateral Agent, that Collateral Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Secured Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section shall in any way alter the rights of Collateral Agent
hereunder.

 

(c)Collateral Agent may sell the Collateral without giving any warranties as to
the Collateral. Collateral Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

 

(d)

Collateral Agent shall have no obligation to marshal any of the Collateral.

 



28

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

7.2Application of Proceeds. Except as expressly set forth elsewhere in this
Agreement, all proceeds received by Collateral Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by Collateral Agent against the Secured
Obligations as set forth in Section 2.15(h) of the Credit Agreement.

 

7.3Sales on Credit. If Collateral Agent sells any of the Collateral upon credit,
the Grantors will be credited only with payments actually made by purchaser and
received by Collateral Agent and applied to indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and the Grantors shall be credited with proceeds of the
sale.

 

 

7.4

Deposit Accounts.

 

If any Event of Default shall have occurred and be continuing, Collateral Agent
may apply the balance from any Deposit Account (other than Excluded Accounts) or
instruct the bank at which any Deposit Account (other than Excluded Accounts) is
maintained to pay the balance of any Deposit Account (other than Excluded
Accounts) to or for the benefit of Collateral Agent.

 

 

7.5

Investment Related Property.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If Collateral Agent determines
to exercise its right to sell any or all of the Investment Related Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Equity Interests to be sold hereunder from time to time to furnish to
Collateral Agent all such information as Collateral Agent may request in order
to determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by Collateral
Agent in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

 

 

7.6

Intellectual Property.

 

(a)Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

 

 

(i)

Collateral Agent shall have the right (but not the obligation) to bring suit or
otherwise commence any action or proceeding in the name of any Grantor,
Collateral Agent or otherwise, in Collateral Agent’s sole discretion, to enforce
any Intellectual Property, in which event such Grantor shall, at the request of
Collateral Agent, do any and all lawful acts and execute any and all documents
required by Collateral Agent in aid of such enforcement and such Grantor shall
promptly, upon demand, reimburse and indemnify Collateral Agent as

 

 



29

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

set forth in Section 10 hereof in connection with the exercise of its rights
under this Section, and, to the extent that Collateral Agent shall elect not to
bring suit to enforce any Intellectual Property as set forth in this Section,
each Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing as shall be necessary to prevent such infringement or
violation;

 

(ii)upon written demand from Collateral Agent, each Grantor shall grant, assign,
convey or otherwise transfer to Collateral Agent or such Collateral Agent’s
designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

 

 

(iii)

each Grantor agrees that such an assignment and/or recording shall be applied to
reduce the Secured Obligations outstanding only to the extent that Collateral
Agent (or any Secured Party) receives cash proceeds in respect of the sale of,
or other realization upon, the Intellectual Property;

 

 

(iv)within five (5) Business Days after written notice from Collateral Agent,
each Grantor shall make available to Collateral Agent, to the extent within such
Grantor’s power and authority, such personnel in such Grantor’s employ on the
date of such Event of Default as Collateral Agent may reasonably designate, by
name, title or job responsibility, to permit such Grantor to continue, directly
or indirectly, to produce, advertise and sell the products and services sold or
delivered by such Grantor under or in connection with the Trademarks, Trademark
Licenses, such persons to be available to perform their prior functions on
Collateral Agent’s behalf and to be compensated by Collateral Agent at such
Grantor’s expense on a per diem, pro-rata basis consistent with the salary and
benefit structure applicable to each as of the date of such Event of Default;
and

 

 

(v)

Collateral Agent shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to Collateral Agent, and, upon such notification and at
the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

 

 

(1)all amounts and proceeds (including checks and other instruments) received by
any Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
Collateral Agent hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to Collateral Agent in the same
form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as set forth in Section 7.7 hereof; and

 

(2)no Grantor shall adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

 



30

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

(b)If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by Collateral Agent;
provided, that after giving effect to such reassignment, Collateral Agent’s
security interest granted pursuant hereto, as well as all other rights and
remedies of Collateral Agent granted hereunder, shall continue to be in full
force and effect; and provided further, that the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
Collateral Agent and the Secured Parties.

 

(c)Solely for the purpose of enabling Collateral Agent to exercise rights and
remedies under this Section 7 and at such time as Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Collateral Agent, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located.

 

7.7Cash Proceeds. In addition to the rights of Collateral Agent specified in
Section 4.3 with respect to payments of Receivables, all proceeds of any
Collateral received by any Grantor consisting of cash, checks and other non-cash
items (collectively, “Cash Proceeds”) shall be held by such Grantor in trust for
Collateral Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4.1, be turned over to Collateral Agent in the exact form received by
such Grantor (duly indorsed by such Grantor to Collateral Agent, if required)
and held by Collateral Agent. Any Cash Proceeds received by Collateral Agent
(whether from a Grantor or otherwise): (i) if no Event of Default shall have
occurred and be continuing, shall be held by Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and (ii) if an Event of Default shall
have occurred and be continuing, may, in the sole discretion of Collateral
Agent, (A) be held by Collateral Agent for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations (whether matured or
unmatured) and/or

(B)then or at any time thereafter may be applied by Collateral Agent against the
Secured Obligations then due and owing.

 

SECTION 8.COLLATERAL AGENT.

 

Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section 8, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
Collateral Agent for the benefit of Secured Parties in accordance with the terms
of this Section 8. Collateral Agent may resign at any time and a successor
Collateral Agent appointed in accordance with Section 9.7 of the Credit
Agreement.

 



31

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SECTION 9.CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full in Cash of all
Secured Obligations, the cancellation or termination of the Commitments in
writing, be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of Collateral Agent hereunder, to the
benefit of Collateral Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full in Cash of all Secured Obligations, the cancellation or
termination of the Commitments, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors. Upon any such termination Collateral Agent shall,
at the Grantors’ expense, execute and deliver to the Grantors or otherwise
authorize the filing of such documents as the Grantors shall reasonably request,
including financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. The Collateral Agent shall, at the Grantors’ expense,
execute and deliver or otherwise authorize the filing of such documents as the
Grantors shall reasonably request, in form and substance reasonably satisfactory
to Collateral Agent, including financing statement amendments to evidence such
release.

 

SECTION 10.STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Collateral Agent accords its own property.
Neither Collateral Agent nor any of its directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon all or any part
of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of any Grantor
or otherwise. If any Grantor fails to perform any agreement contained herein,
Collateral Agent may itself perform, or cause performance of, such agreement,
and the expenses of Collateral Agent incurred in connection therewith shall be
payable by each Grantor under Section 10.2 of the Credit Agreement.

 

SECTION 11.MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of Collateral Agent in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Credit Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action

 



32

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

or condition is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations
of, another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists. This Agreement shall be
binding upon and inure to the benefit of Collateral Agent and the Grantors and
their respective successors and assigns. No Grantor shall, without the prior
written consent of Collateral Agent given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. This Agreement and
the other Credit Documents embody the entire agreement and understanding between
the Grantors and Collateral Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Credit Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAWS).

 

[Remainder of Page Intentionally Blank]

 



33

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Grantor and Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

REVA MEDICAL, INC.,

 

 

By:  /s/ Jeffrey Anderson

Name: Jeffrey Anderson

Title: President

 



[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT - REVA]

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

GOLDMAN SACHS INTERNATIONAL,

as Collateral Agent

 

 

By: /s/ Piers Curle

Name: Piers Curle

Title: Managing Director

 



[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT - REVA]

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SCHEDULE 4.1 TO PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

 

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

 

 

 

 

Full Legal Name

Type of Organization



Jurisdiction of      Organization



Chief Executive Office/Sole Place of

BusinessOrganization I.D.#

 

[gfnlbhi5zpi1000001.jpg] [gfnlbhi5zpi1000002.jpg] [gfnlbhi5zpi1000003.jpg]
[gfnlbhi5zpi1000004.jpg] [gfnlbhi5zpi1000005.jpg]

 

 

 

REVA Medical, Inc.CorporationDelaware



5751 Copley Dr, San

Diego, CA 921114807180

 

 

 

 

(B)

Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 

 

Full Legal Name Trade Name or Fictitious Business Name No other names

 

 

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

 

 



Name of Grantor Date of Change Description of Change No changes

 

 

 

(D)

Financing Statements:

 

Name of Grantor Filing Jurisdiction(s) REVA Medical, Inc.DE

 



SCHEDULE 4.1-1

EAST\165558813.1

 



--------------------------------------------------------------------------------

SCHEDULE 4.2 TO PLEDGE AND SECURITY AGREEMENT

 

 

 

Name of Grantor Location of Equipment and Inventory REVA Medical, Inc.5751
Copley Drive, San Diego, CA 92111

Mechie Trommelenweg 8

5145 ND Waalwijk The Netherlands

 



SCHEDULE 4.2-1

EAST\165558813.1

 



--------------------------------------------------------------------------------

SCHEDULE 4.4 TO PLEDGE AND SECURITY AGREEMENT

 

 

INVESTMENT RELATED PROPERTY

 

 

(A)

Pledged Stock:

 

 

 

 

Grantor

 

 

Stock Issuer

 

Class of Stock

 

 

Certificated (Y/N)

 

Stock Certificate No.

 

 

Par Value

 

No. of Pledged Stock

% of Outstanding Stock of the Stock Issuer

REVA Germany, GmbH

 

 

N

 

 

 

100%

 

 

(B)

Pledged LLC Interests:

 

 

 

 

 

 

Grantor

 

 

 

Limited Liability Company

 

 

 

 

Certificated (Y/N)

 

 

 

 

Certificate No. (if any)

 

 

 

No. of Pledged Units

% of Outstanding LLC

Interests of the Limited Liability Company

None

 

 

 

 

 

 

 

(C)

Pledged Partnership Interests:

 

 

 

 

Grantor

 

 

 

Partnership

Type of Partnership Interests (e.g., general or limited)

 

 

 

Certificated (Y/N)

 

 

Certificate No.

(if any)

% of Outstanding Partnership Interests of the Partnership

None

 

 

 

 

 

 

 

(D)

Pledged Trust Interests:

 

 

 

Grantor

 

 

Trust

Class of Trust Interests

 

Certificated (Y/N)

 

Certificate No. (if any)

% of Outstanding Trust Interests of the Trust

None

 

 

 

 

 

 



SCHEDULE 4.4-1

EAST\165558813.1

 



--------------------------------------------------------------------------------

 

(E)

Pledged Debt:

 

 

 

Grantor

 

 

Issuer

Original Principal Amount

Outstanding Principal Balance

 

 

Issue Date

 

M

 

aturity Date

None

[

]

[

]

[

]

[

]

[

]

 

 

(F)

Securities Account:

 

 

 

Grantor

Share of Securities Intermediary

 

 

Account Number

 

 

Account Name

None

 

 

 

 

 

(G)

Commodities Accounts:

 

 

 

Grantor

Name of Commodities Intermediary

 

 

Account Number

 

 

Account Name

None

 

 

 

 

 

(H)

Deposit Accounts:

 

 

Grantor

Name of Depositary Bank

 

Account Number

 

Account Name

REVA Medical, Inc.

Bank of America

***

Operating Account

 

 

(I)



 

 

 

 

None

 

 

 

(J)





Name of GrantorDate of AcquisitionDescription of Acquisition

[gfnlbhi5zpi1000006.jpg] [gfnlbhi5zpi1000007.jpg]

 

 

 

 

 

 

None.

Name of Grantor



Name of Issuer of Pledged LLC Interest/ Pledged Partnership Interest

[gfnlbhi5zpi1000008.jpg]

 

 

 

 

 

***Portions of this page have been omitted pursuant to a request for
Confidential Treatment with the Commission

 



SCHEDULE 4.4-2

EAST\165558813.1

 



--------------------------------------------------------------------------------

SCHEDULE 4.5 TO PLEDGE AND SECURITY AGREEMENT

 

 

 

Name of GrantorCounterpartyDescription of Material Contract

[gfnlbhi5zpi1000009.jpg][gfnlbhi5zpi1000010.jpg] [gfnlbhi5zpi1000011.jpg] 

REVA Medical, Inc.Gildred Building CompanyCorporate Building Lease

 

 

 

REVA Medical, Inc.

BioInteractionsSupply and License Agreement for Catheter coating supply

 

 

 

 

 

REVA Medical, Inc.Rutgers, The State University of

New Jersey



Exclusive License Agreement #2 including amendments 1

through 5

 



SCHEDULE 4.5-1

EAST\165558813.1

 



--------------------------------------------------------------------------------

SCHEDULE 4.6 TO PLEDGE AND SECURITY AGREEMENT

 

 

 

Name of GrantorDescription of Letters of Credit

[gfnlbhi5zpi1000012.jpg][gfnlbhi5zpi1000013.jpg] 

none

 



SCHEDULE 4.6-1

EAST\165558813.1

 



--------------------------------------------------------------------------------

SCHEDULE 4.7 TO PLEDGE AND SECURITY AGREEMENT

 

 

INTELLECTUAL PROPERTY

 

Trademarks:

 

Registered Owner

Jurisdiction

Mark

Registration Number

Registration Date

Filing Date

REVA

Medical Inc.

US

FANTOM

4,860,442

11/24/2015

04/07/2014

Reva Medical Inc.

EU

FANTOM

13335997

06/16/2015

10/7/2014

Reva

Medical Inc.

AU

FANTOM

1650861

06/24/2015

10/7/2014

Reva

Medical Inc.

BR

FANTOM

850140209438

06/19/2018

10/7/2014

Reva Medical Inc.

EU

TYROCORE

1420935

01/02/2019

08/30/2018

 

Trademark Applications:

 

Registered Owner

Jurisdiction

Mark

Application Number

Application Date

Reva Medical Inc.

JP

FANTOM

4843831

10/07/2014

Reva Medical Inc.

US

TYROCORE

87-757,420

01/16/2018

Reva Medical Inc.

CN

TYROCORE

32260307

01/16/2018

Reva Medical Inc.

US

MOTIV

88-049896

07/24/2018

Reva Medical Inc.

EU

MOTIV

018010945

01/17/2019

Reva Medical Inc.

BR

MOTIV

916592090

01/18/2019

 

Trademark Licenses:

 

None.

 

 

 

 

EAST\165558813.1



SCHEDULE 4.7-1

 

 

--------------------------------------------------------------------------------

Patents:

 

Registered Owner

Jurisdiction

Patent

Patent Number

Issue Date

Reva Medical Inc.

US

Devices, Compositions and Methods for bone and tissue augmentation

10143493

12/04/2018

Reva Medical Inc.

US

Side-chain crystallizable polymers for medical applications

9782523

10/10/2017

Reva Medical Inc.

US

Expandable slide and lock stent

9452068

09/27/2016

Reva Medical Inc.

US

Reduced-profile slide and lock stent

9408732

08/09/2016

Reva Medical Inc.

US

Devices, Compositions and Methods for Bone and Tissue Augmentation

9402859

08/02/2016

Reva Medical Inc.

US

Axially-radially nested expandable device

9314354

04/19/2016

Reva Medical Inc.

US

Slide-and-lock stent

9173751

11/03/2015

Reva Medical Inc.

US

Axially nested slide and lock expandable device

9149378

10/06/2015

Reva Medical Inc.

US

Expandable slide and lock stent

9066827

06/30/2015

Reva Medical Inc.

US

Side-chain crystallizable polymers for medical applications

8703113

04/22/2014

Reva Medical Inc.

US

Devices, compositions and methods for bone and tissue augmentation

8702716

04/22/2014

Reva Medical Inc.

US

Axially nested slide and lock expandable device

8617235

12/31/2013

Reva Medical Inc.

US

Expandable slide and lock stent

8545547

10/01/2013

Reva Medical Inc.

US

Circumferentially nested expandable device

8540762

09/24/2013

Reva Medical Inc.

US

Balloon expandable crush- recoverable stent device

8512394

08/20/2013

Reva Medical Inc.

US

Axially-radially nested expandable device

8460363

06/11/2013

 





SCHEDULE 4.7-2

EAST\165558813.1

 



--------------------------------------------------------------------------------

Registered Owner

Jurisdiction

Patent

Patent Number

Issue Date

Reva Medical Inc.

US

Slide-and-lock stent

8292944

10/23/2012

Reva Medical Inc.

US

Slide-and-lock stent

8277500

10/02/2012

Reva Medical Inc.

US

Drug formulations for coating medical devices

8236340

08/07/2012

Reva Medical Inc.

US

Circumferentially nested expandable device

8172894

05/08/2012

Reva Medical Inc.

US

Side-chain crystallizable polymers for medical applications

8133959

03/13/2012

Reva Medical Inc.

US

Side-chain crystallizable polymers for medical applications

8124700

02/28/2012

Reva Medical Inc.

US

N-substituted monomers and polymers

8034365

10/11/2011

Reva Medical Inc.

US

Axially-radially nested expandable device

7988721

08/02/2011

Reva Medical Inc.

US

Expandable slide and lock stent

7947071

05/24/2011

Reva Medical Inc.

US

Side-chain crystallizable polymers for medical applications

7939611

05/10/2011

Reva Medical Inc.

US

Axially nested slide and lock expandable device

7914574

03/29/2011

Reva Medical Inc.

US

Balloon expandable crush- recoverable stent device

7763065

07/27/2010

Reva Medical Inc.

US

Circumferentially nested expandable device

7704275

04/27/2010

Reva Medical Inc.

US

Inherently radiopaque bioresorbable polymers for multiple uses

7473417

01/06/2009

Reva Medical Inc.

US

Balloon protector sleeve

6749584

06/15/2004

Reva Medical Inc.

US

Expandable slide and lock stent

8523936

09/03/2013

Reva Medical Inc.

US

Advanced encryption standars (AES) engine with real time S-box generation

7421076

09/02/2008

 





SCHEDULE 4.7-3

EAST\165558813.1

 



--------------------------------------------------------------------------------

Registered Owner

Jurisdiction

Patent

Patent Number

Issue Date

Reva Medical Inc.

US

Expandable slide and lock stent

8523936

09/03/2013

Reva Medical Inc.

US

Expandable stent with sliding and locking radial elements

6623521

09/23/2003

Reva Medical Inc.

US

Ultra-thin expandable stent

6224626

05/01/2001

Reva Medical Inc.

US

Expandable stent

6033436

03/07/2000

Reva Medical Inc.

US

Reduced-profile slide and lock stent

9408732

08/09/2016

Reva Medical Inc.

US

Expandable slide and lock stent

9066827

06/30/2015

Reva Medical Inc.

US

Expandable slide and lock stent

9452068

09/27/2016

Reva Medical Inc.

US

Axially-radially nested expandable device

9314354

04/19/2016

Reva Medical Inc.

US

Circumferentially nested expandable device

8540762

09/24/2013

Reva Medical Inc.

US

Axially-radially nested expandable device

8460363

06/11/2013

Reva Medical Inc.

US

Expandable slide and lock stent

8545547

10/01/2013

Reva Medical Inc.

US

Axially nested slide and lock expandable device

8617235

12/31/2013

Reva Medical Inc.

AU

Side-chain crystallizable polymers for medical applications

2005269868

10/23/2008

Reva Medical Inc.

CN

Side-chain crystallizable polymers for medical applications

2570322

06/29/2010

Reva Medical Inc.

CN

Side-chain crystallizable polymers for medical applications

ZL200580022379.5

06/30/2010

Reva Medical Inc.

JP

Side-chain crystallizable polymers for medical applications

5107706

10/12/2012

Reva Medical Inc.

RU

Side-chain crystallizable polymers for medical applications

RU 2383558

03/10/2010

 





SCHEDULE 4.7-4

EAST\165558813.1

 



--------------------------------------------------------------------------------

Registered Owner

Jurisdiction

Patent

Patent Number

Issue Date

Reva Medical Inc.

HK

Side-chain crystallizable polymers for medical applications

HK1104831

06/30/2010

Reva Medical Inc.

AU

Side-chain crystallizable polymers for medical applications

2007207700

02/24/2011

Reva Medical Inc.

AU

Side-chain crystallizable polymers for medical applications

2011200350

10/20/2011

Reva Medical Inc.

CA

Side-chain crystallizable polymers for medical applications

2636004

01/14/2014

Reva Medical Inc.

CA

Side-chain crystallizable polymers for medical applications

2831.518

06/30/2015

Reva Medical Inc.

CN

Side-chain crystallizable polymers for medical applications

ZL200780002684.7

02/12/2014

Reva Medical Inc.

JP

Side-chain crystallizable polymers for medical applications

5171645

01/11/2013

Reva Medical Inc.

JP

Side-chain crystallizable polymers for medical applications

5554797

06/06/2014

Reva Medical Inc.

RU

Side-chain crystallizable polymers for medical applications

2445979

03/27/2012

Reva Medical Inc.

DE

Side-chain crystallizable polymers for medical applications

EP1973585

04/17/2013

Reva Medical Inc.

FR

Side-chain crystallizable polymers for medical applications

EP1973585

04/17/2013

Reva Medical Inc.

GB

Side-chain crystallizable polymers for medical applications

EP1973585

04/17/2013

Reva Medical Inc.

IE

Side-chain crystallizable polymers for medical applications

EP1973585

04/17/2013

 





SCHEDULE 4.7-5

EAST\165558813.1

 



--------------------------------------------------------------------------------

Registered Owner

Jurisdiction

Patent

Patent Number

Issue Date

Reva Medical Inc.

NL

Side-chain crystallizable polymers for medical applications

EP1973585

04/17/2013

Reva Medical Inc.

DE

Side-chain crystallizable polymers for medical applications

EP2446907

09/20/2017

Reva Medical Inc.

FR

Side-chain crystallizable polymers for medical applications

EP2446907

09/20/2017

Reva Medical Inc.

GB

Side-chain crystallizable polymers for medical applications

EP2446907

09/20/2017

Reva Medical Inc.

AU

Inherently radiopaque bioresorbable polymers for multiple uses

2005272944

04/30/2009

Reva Medical Inc.

CA

Inherently radiopaque bioresorbable polymers for multiple uses

2577018

03/27/2012

Reva Medical Inc.

CN

Inherently radiopaque bioresorbable polymers for multiple uses

ZL200580027574.7

04/21/2010

Reva Medical Inc.

JP

Inherently radiopaque bioresorbable polymers for multiple uses

4768736

06/24/2011

Reva Medical Inc.

RU

Inherently radiopaque bioresorbable polymers for multiple uses

2007108783

08/10/2010

Reva Medical Inc.

AU

Expandable slide and lock stent

200903347

02/06/2014

Reva Medical Inc.

AU

Expandable slide and lock stent

2013204977

05/01/2014

Reva Medical Inc.

CA

Expandable slide and lock stent

CA 2.737.753

03/14/2017

Reva Medical Inc.

CN

Expandable slide and lock stent

ZL2009801494472

06/11/2014

Reva Medical Inc.

CN

Expandable slide and lock stent

ZL201410187193.6

05/25/2016

 

 

Patent Applications:

 





SCHEDULE 4.7-6

EAST\165558813.1

 



--------------------------------------------------------------------------------

Registered Owner

Jurisdiction

Patent

Application Number

Application Date

Reva Medical Inc.

US

Side-chain crystallizable polymers for medical applications

15712660

09/22/2017

Reva Medical Inc.

US

Expandable deformable slide and lock stent

14919318

10/21/2015

Reva Medical Inc.

US

Devices, Compositions and Methods for Bone and Tissue Augmentation

16200022

11/26/2018

Reva Medical Inc.

EP

Side-chain crystallizable polymers for medical applications

EP05770692

07/07/2005

Reva Medical Inc.

EP

Inherently radiopaque bioresorbable polymers for multiple uses

ep05784284

08/09/2005

Reva Medical Inc.

DE

Expandable slide and lock stent

ep09819993.8

10/09/2009

Reva Medical Inc.

FR

Expandable slide and lock stent

ep09819993.8

10/09/2009

Reva Medical Inc.

GB

Expandable slide and lock stent

ep09819993.8

10/09/2009

Reva Medical Inc.

DE

Expandable deformable slide and lock stent

DE EP2988704- 2/28/19

04/23/2014

Reva Medical Inc.

FR

Expandable deformable slide and lock stent

FR EP2988704

04/23/2014

Reva Medical Inc.

GB

Expandable deformable slide and lock stent

GB EP2988704- 2/25/2019

4/23/2014

Reva Medical Inc.

PCT

Multi-block copolymer compositions

PCT/US2019/01646

02/04/2019

 

 

Patent Licenses:

 

Patents licensed to the Borrower pursuant to that certain Exclusive License
Agreement Number 2, effective July 1, 2010, by and between the Borrower and
Rutgers, The State University Of New Jersey, as amended by Amendment #1
effective March 25, 2013, Amendment #2 effective August 26, 2014, Amendment #3

effective September 12, 2016, Amendment #4 effective July 30, 2018, and
Amendment #5 effective as of

March 29, 2019 Copyrights:

None.

 



SCHEDULE 4.7-7

EAST\165558813.1

 



--------------------------------------------------------------------------------

Copyright Applications:

 

None.

 

Copyright Licenses:

 

None.

 

Domain Names:

 

www.revamedical.com www.teamreva.com

 



SCHEDULE 4.7-8

EAST\165558813.1

 



--------------------------------------------------------------------------------

SCHEDULE 4.8 TO PLEDGE AND SECURITY AGREEMENT

 

 

 

Name of GrantorCommercial Tort Claims

[gfnlbhi5zpi1000014.jpg][gfnlbhi5zpi1000015.jpg] 

Reva Medical, Inc.none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.8-1

 



WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

EXHIBIT A TO PLEDGE AND SECURITY AGREEMENT

 

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR], a
[NAME OF STATE OF INCORPORATION] [corporation] (“Grantor”) pursuant to the
Pledge and Security Agreement, dated as of April 2, 2019 (as it may be from time
to time amended, restated, modified or supplemented, the “Security Agreement”),
among REVA MEDICAL, INC., a Delaware corporation, the other Grantors party
thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as Collateral Agent.
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to Collateral Agent set forth in the Security
Agreement of, and does hereby grant to Collateral Agent, a security interest in
all of Grantor’s right, title and interest in and to all Collateral to secure
the Secured Obligations, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located. Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Security Agreement and hereby agrees that such
Supplements to Schedules shall constitute part of the Schedules to the Security
Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR],

 

 

By:

Name:

 

Title:

 



Exhibit A-1

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.1 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information:

 

 

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

 

 

 

Full Legal Name

Type of Organization

Jurisdiction of Organization



Chief Executive Office/Sole Place of

BusinessOrganization I.D.#

 

[gfnlbhi5zpi1000016.jpg] [gfnlbhi5zpi1000017.jpg] [gfnlbhi5zpi1000018.jpg]
[gfnlbhi5zpi1000019.jpg] [gfnlbhi5zpi1000020.jpg]

 

 

 

 

 

 

(B)

Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 

 

Full Legal Name Trade Name or Fictitious Business Name

 

 

 

 

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

 

Name of Grantor Date of Change Description of Change

 

 

 

 

(D)

Financing Statements:

 

Name of Grantor Filing Jurisdiction(s)

 



Exhibit A-2

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.2 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information:

 

Name of Grantor Location of Equipment and Inventory

 



Exhibit A-3

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.4 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information: (A)

Pledged Stock:

 

 

Pledged Partnership Interests: Pledged LLC Interests: Pledged Trust Interests:
Pledged Debt:

Securities Account:

 

 

Commodities Accounts:

 

 

Deposit Accounts:

 

(B)

 

Name of GrantorDate of AcquisitionDescription of Acquisition

[gfnlbhi5zpi1000021.jpg] [gfnlbhi5zpi1000022.jpg] [gfnlbhi5zpi1000023.jpg]

 

 

 

 

 

 

(C)

 

 

 

Name of Grantor



Name of Issuer of Pledged LLC Interest/ Pledged Partnership Interest

 

[gfnlbhi5zpi1000024.jpg][gfnlbhi5zpi1000025.jpg] 

 



Exhibit A-4

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.5 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information:

 

Name of Grantor Description of Material Contract

 



Exhibit A-5

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.6 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information:

 

Name of Grantor Description of Letters of Credit

 



Exhibit A-6

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.7 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information:

 

 

(A)

Copyrights

 

 

(B)

Copyright Licenses

 

 

(C)

Patents

 

 

(D)

Patent Licenses

 

 

(E)

Trademarks

 

 

(F)

Trademark Licenses

 

 

(G)

Trade Secret Licenses

 

 

(H)

Intellectual Property Exceptions

 



Exhibit A-7

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.8 TO PLEDGE AND SECURITY AGREEMENT

 

 

Additional Information:

 

Name of Grantor Commercial Tort Claims

 



Exhibit A-8

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

EXHIBIT B TO PLEDGE AND SECURITY AGREEMENT

NOTICE OF GRANT OF SECURITY INTEREST IN U.S. [PATENTS][TRADEMARKS][COPYRIGHTS]

 

ThisNOTICEOFGRANTOFSECURITYINTERESTINU.S.

[PATENTS][TRADEMARKS][COPYRIGHTS] (the “IP Security Agreement”) dated as of
[mm/dd/yy], is made by the Person listed on the signature pages hereof (the
“Grantor”) in favor of GOLDMAN SACHS INTERNATIONAL, as administrative agent and
collateral agent (in such capacities and together with any successors and
assigns in such roles, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

 

WHEREAS, REVA MEDICAL, INC., a Delaware corporation, each lender from time to
time party thereto (collectively, the “Lenders” and individually, each a
“Lender”) and the Administrative Agent have entered into that certain Credit and
Guaranty Agreement dated as of April 2, 2019 (as amended, restated, amended and
restated, supplemented, replaced, refinanced or otherwise modified from time to
time (including any increases of the principal amount outstanding thereunder),
the “Credit Agreement”);

 

WHEREAS, as a condition precedent to the making of the Loans by the Lenders from
time to time, the Grantor has executed and delivered that certain Pledge and
Security Agreement, dated as of April 2, 2019, among the Grantors (as defined
therein) and the Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and has agreed thereunder to execute this IP Security Agreement for recording
with the [United States Patent and Trademark Office][United States Copyright
Office].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

Section 1. Definitions. Capitalized terms used in this IP Security Agreement and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement or the Security Agreement, as applicable.

 

Section 2. Grant of Security. As security for the payment or performance, as the
case may be, in full, of the Secured Obligations, the Grantor hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of the Grantor’s right, title and interest in and to the
following to the extent governed by, arising under, pursuant to, or by virtue
of, the laws of the United States of America or any state thereof (the
“Collateral”):

 

(a)[all patents, patent applications, utility models, statutory invention
registrations and all inventions, including those claimed or disclosed therein
and all improvements thereto (“Patents”)][all trademarks, service marks,
designs, logos, indicia, trade names, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto
(“Trademarks”)][all copyrights (whether statutory or common law, established or
registered in the United States, whether registered or unregistered and whether
published or unpublished) (“Copyrights”)];

 

(b)all registrations and applications for registration for any of the foregoing
in the [United States Patent and Trademark Office][United States Copyright
Office], including, without limitation, the registrations and applications for
registration of United States intellectual property set forth

 



Exhibit B-1

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

on Schedule I hereto, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof; and

 

(c)any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

 

provided, that notwithstanding anything to the contrary contained in the
foregoing clauses (a) through (c), the security interest created hereby shall
not extend to, and the term “Collateral” shall not include, any Excluded
Property.

 

Section 3.      Security for Obligations.  The grant of a security interest in
the Collateral by the Grantor under this IP Security Agreement secures the
payment of all Secured Obligations of the Grantor now or hereafter existing
under or in respect of the Credit Documents (as such Credit Documents may be
amended, restated, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time (including any increases of the principal
amount outstanding thereunder)).

 

Section 4.     Recordation. The Grantor authorizes and requests that the
[Commissioner for [Patents][Trademarks]][Register of Copyrights] and any other
applicable government officer record this IP Security Agreement with the [United
States Patent and Trademark Office][United States Copyright Office].

 

Section 5.       Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this IP Security Agreement by facsimile or in .pdf or similar format by
electronic mail shall be effective as delivery of an original executed
counterpart of this IP Security Agreement.

 

Section 6.   Grants, Rights and Remedies.   This IP Security Agreement has
been    entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Collateral are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this IP Security Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

 

Section 7. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Remainder of the page intentionally left in blank.]

 



Exhibit B-2

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor and the Administrative Agent have caused this IP
Security Agreement to be duly executed and delivered by its officer thereunto
duly authorized as of the date first written above.

 

 

[NAME OF GRANTOR], as Grantor

 

 

By:

Name: Title:

 



Exhibit B-3

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

GOLDMAN SACHS INTERNATIONAL, as

Administrative Agent

 

 

By:

Name: Title:

 



Exhibit B-4

WEIL:\96958198\8\71605.0155

 



--------------------------------------------------------------------------------

 

Schedule I [PATENTS][TRADEMARKS][COPYRIGHTS]

 

 

Pledgor

Jurisdiction

Application Number

Application Date

Title

[Patent Number][ Registrati on Number]

[Issue Date][Registrat ion Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit B-5

WEIL:\96958198\8\71605.0155

 

